                 Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 1 of 33




                                                   KIRKLAND                         ELLIS LLP
                                                               AND AFFILIATED PARTNERSHIPS




                                                                   300 North LaSalle
                                                                   Chicago, IL 60654
               Mark Filip, P.C.                                          United States
           To Call Writer Directly:                                                                                                   Facsimile:
               +1 312 862 2192                                      +1 312 862 2000                                                +1 312 862 2200
          mark.filip@kirkland.com
                                                                   www.kirkland.com




                                                                   July 26, 2019

          The Honorable William H. Alsup
          U.S. District Court
          Northern District of California
          450 Golden Gate Avenue
          Courtroom 12 - 19th Floor
          San Francisco, CA 94102

          Dear Judge Alsup:

                  As you requested, this is a letter report on the vegetation management field inspections
          ("VM inspections") the Monitor team is conducting pursuant to the Couit's April 3, 2019 Order
          ("April 3 Order"). This submission includes: (1) background information on the VM inspections;
          (2) an explanation ofthe VM inspections process; (3) the Monitor team's preliminary observations;
          (4) PG&E's feedback based on the Monitor team's preliminary findings^ (5) the Monitor team's
          preliminary suggestions to PG&E, as shared with the Company on                                             uly 17, 2019; and (6)
          concluding thoughts.

          I.        OVERVIEW AND BACKGROUND

                  Consistent with the April 3 Order, the Monitor team designed the VM inspections to
          evaluate PG&E's compliance with aspects of its publicly-filed Wildfire Safety Plan's Enhanced
          Vegetation Management ("EVM") program and applicable VM-relate( regulations. The VM
          inspections also help the Monitor team identify issues with PG&E's acti al operational processes
          and any related defects or safety concerns with respect to PG&E's Wildfire Safety Plan's
          vegetation management efforts.

                  The Monitor team began building the VM inspections process in A pril 2019, following this
          Court's issuance of the April 3 Order. As discussed in Section II, the Monitor team analyzed
          PG&E's internal EVM systems and created a purpose-built inspection process. The Monitor team
          began fieldwork in May 2019, and has periodically adjusted our processes in light of our
          observations to provide actionable feedback to PG&E. For example, while the VM inspections
          were not initially intended to assess recordkeeping, the Monitor team's review has revealed
          substantial recordkeeping issues relating to the Company's pre-inspection and tree work processes,
          The Monitor team has therefore modified its protocols to track and asse ss these issues, and raise
          them to PG&E early. PG&E expressed its agreement that the recordkeep ng issues identified were
          real and require improvement.


Beijing   Boston   Dallas   Hong Kong   Houston   London   Los Angeles     Munich   New York   Palo Alto   Paris   San Francisco     Shanghai   Washington, D.C.
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 2 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 3 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 4 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 5 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 6 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 7 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 8 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 9 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 10 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 11 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 12 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 13 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 14 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 15 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 16 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 17 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 18 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 19 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 20 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 21 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 22 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 23 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 24 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 25 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 26 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 27 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 28 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 29 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 30 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 31 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 32 of 33
Case 3:14-cr-00175-WHA Document 1089 Filed 08/14/19 Page 33 of 33
